Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicants' response to the Non-Final Office Action mailed 11 February 2022, has been entered and the Remarks therein, filed 27 February 2022, are fully considered here.

Status of Claims
	Claim 1 is pending.
	Claim 1 is allowed.
	
Examiner’s Comment
Claim Objections
The objection to Claim 1, in the Non-Final Office Action mailed 11 February 2022, is withdrawn in view of Applicants' amendment received 27 February 2022, in which the cited claim was amended.

35 U.S.C. § 112(a)
	The rejection of Claim 1 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, in the Non-Final Office Action mailed 11 February 2022, is withdrawn in view of Applicants' amendment, in which the cited claim and specification were amended, as well as in view of Applicant’s argument received 27 February 2022.
	Applicant filed a Declaration under 37 CFR 1.132 in which one of the inventors (Chengyuan Liang) states that the citation of Sanguisorbium coronarium in the claimed subject matter resulted from an incorrect translation of the corresponding Chinese term in Chinese application No. 201910369323.0 (Applicant’s foreign priority document). The correct translation of the Chinese term is Eurotium cristatum (Declaration, pg. 1, para. 3). Also see Applicant’s similar remarks (Remarks, filed 27 February 2022, pg. 5, para. 6).
	Applicant has replaced the term Sanguisorbium coronarium with the term Eurotium cristatum in the claimed subject matter and in the specification. Applicant has supplied ‘marked up’ and ‘clean’ copies of the amended specification.
	Therefore, the written description rejection under 35 USC 112(a) with regard to the insufficient disclosure and identification of the organism Sanguisorbium coronarium is withdrawn.
	
	The rejection of Claim 1 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, in the Non-Final Office Action mailed 11 February 2022, is withdrawn in view of Applicants' amendment, in which the cited claim and specification were amended, as well as in view of Applicant’s argument received 27 February 2022.
Applicant filed a Declaration under 37 CFR 1.132 in which one of the inventors (Chengyuan Liang) states that the citation of Sanguisorbium coronarium in the claimed subject matter resulted from an incorrect translation of the corresponding Chinese term in Chinese application No. 201910369323.0 (Applicant’s foreign priority document). The correct translation of the Chinese term is Eurotium cristatum (Declaration, pg. 1, para. 3). Also see Applicant’s similar remarks (Remarks, filed 27 February 2022, pg. 6, para. 3).
	Applicant attests that the (fungal) organism Eurotium cristatum is commercially available, and provides product purchase information to that end (Declaration, pg. 2, para. 5).
	Therefore, the enablement rejection under 35 USC 112(a) with regard to the lack of biological deposit of Sanguisorbium coronarium is withdrawn. In view of the commercial availability of Eurotium cristatum, there is no need for a biological deposit to be made for Eurotium cristatum.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631